Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated September 9, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Claim Objections

 	Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konno et al. [US Patent Application # 20160035420].
With respect to claim 1, Konno et al. disclose a semiconductor device, comprising: a first conductive structure [G2 of fig. 4] extending along a vertical direction [G2 has thickness extending in z-direction, direction towards viewer]; a second conductive structure [G1 of fig. 4] extending along the vertical direction [G1 has thickness extending in z-direction, direction towards viewer], wherein the second conductive structure is spaced apart from the first conductive structure along a lateral direction [along y-direction, direction up and down of page]; and a plurality of third conductive structures [G4’S and G3’s] each extending along the lateral direction [extending along the y-direction], wherein the plurality of third conductive structures are disposed across the first and second conductive structures [see fig. 4]; wherein the first and second conductive structures each have a varying width along the lateral direction [see fig. 4]; and wherein the plurality of third conductive structures are configured to be applied with respective different voltages in accordance with the varying width of the first and second conductive structures [see voltage designations of G4’s and G3’s of fig. 4].

Allowable   Subject   Matter

 	Claims 10-20 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, a semiconductor channel extending along the vertical direction and in contact with the first and second conductive structures; and a memory film extending along the vertical direction and interposed between the semiconductor channel and the plurality of third conductive structures.
-with respect to claim 7, the varying width increases with an increasing height of the first and second conductive structures, while the voltages applied to the plurality of third conductive structures decrease from a bottommost one of the plurality of third conductive structures to a topmost one of the plurality of third conductive structures.
-with respect to claim 8, the varying width having a first portion increases and a second portion decreases, with an increasing height of the first and second conductive structures, while the voltages applied to the plurality of third conductive structures decrease from a bottommost one of the plurality of third conductive structures to a middle one of the plurality of third conductive structures and increase from the middle third conductive structure to a topmost one of the plurality of third conductive structures.
-with respect to claim 9, the varying width having a first portion decreases and a second portion increases, with an increasing height of the first and second conductive structures, while the voltages applied to the plurality of third conductive structures increase from a bottommost one of the plurality of third conductive structures to a middle one of the plurality of third conductive structures and decrease from the middle third conductive structure to a topmost one of the plurality of third conductive structures.
-with respect to claim 10, the width increasing in accordance with an increasing height of the first and second bit/source lines; and wherein the controller is configured to provide respective different voltages to the plurality of first word lines, the voltages decreasing from a bottommost one of the plurality of first word lines to a topmost one of the plurality of first word lines.
-with respect to claim 18, the plurality of memory cells share a vertically extending bit line and a vertically extending source line, but are gated by a plurality of word lines, respectively, and wherein the bit line and source line are separated from each other along a lateral direction, and the plurality of word lines each extend along the lateral direction; and adjusting voltages applied to the plurality of word lines in accordance with a varying width of each of the bit line and source line, wherein the width extends along the lateral direction.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 30, 2022